By the Court,

Savage, Ch. J.
The allowance approved by the court in Smith v. Birdsall, (9 Johns. R. 328,) was to an officer for bringing up a sheriff on an attachmentfor con*431tempt in not returning process. For such service no provision was made in the fee bill, and the verdict of the jury-was approved as a reasonable allowance. Here the prisoner was brought up on a habeas corpus ad testificandum ; the fees of the sheriff are expressly regulated by the fee bill and fixed at $1,50, 'besides mileage at the rate of 12f cents per mile, which we have said may be computed as well for returning from as going to the place of trial. (7 Cowen, 424.) Let the bill be taxed accordingly.